Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed April 19, 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicants do not dispute that both Kenichi and Tanaka disclose a vehicle with three power supply systems.  Tanaka discloses the first power supply system powers a main driving force generation source (motor 28).  Kenichi discloses the second power supply system powers a travelling system actuator.  And Kenichi disclose the third power supply system powers an electric component.  
The Applicants’ arguments do not show any error in this art limitation analysis.  The Applicants state “Kenichi fails to disclose a DC/DC converter configured to convert to at least three different converted voltages” (Remarks, page 11).  While Kenichi does not disclose its HV converter (next to the first power supply system) is bidirectional, Tanaka does. Thus, it is combination that teaches a DC/DC converter that outputs three converted voltages.  The rest of the argument states “and supply two of the converted voltages to each of an auxiliary load and a power supply source” (Remarks, page 11).  It is unclear what is meant by this phrase.  There is no claimed “auxiliary load” and there are three “power supply sources” (to which are the Applicants’ referring?).  Regardless, as highlighted above, the combination discloses the three voltage domains and the three loads within each (main driving force generation source, travelling system actuator, electrical component). 

Bridging pages 12-13, the Applicants reproduce claim 1 with highlights. It is unclear why the Applicants have bolded these specific limitations, as these limitations have not been argued in the remarks.  Clarification is requested.
It does not appear that the Applicants’ amendments remarks would overcome the art rejection of claim 1.
The Applicants are respectfully reminded of the difference between a faulty rejection and amendments that are presented to change the scope of the claim to distinguish over an art rejection.  The Office Action did satisfy the initial burden of establishing a prima facie case of obviousness.  The Applicants have amended the claims in an attempt to overcome the art rejection.  The Non-Final Office Action treated the original claims and cannot have failed to address amended limitations that were only added two months later.  
Regarding claim 10, the amendments to the claim significantly change the claim scope to warrant a species restriction.  The amendments to claim 10 clearly indicate the Applicants’ intent to recite the structure of figure 13 (original claim 10 did not).  
Further, the Applicants should note that their argument does not match the claim language.  They state that “Tanaka fails to disclose a converter that is separate from the converters 42, 54, 64 that are arranged in an annular shape that converts voltage from the alleged first power supply system 14.” (Remarks, page 14, emphasis added).  But it is the single second DC/DC converter that converts voltage from the first power supply system.  The plurality of first DC/DC converters are arranged to convert the second voltage to the third voltage (for supplying the electronic components).

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Figures 1 and 12  (corresponding to claim 1 and its dependents)
Figure 13 (corresponding to claim 10 and its dependent)
Species A and B are independent or distinct because they are directed to mutually exclusive embodiments.  Figure 13 includes structure that it not capable of being used with that of either figures 1 or 12.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADI AMRANY/           Primary Examiner, Art Unit 2836